Citation Nr: 1749287	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served with the Special Philippine Scouts from August 1946 to April 1949.  He died in April 2004 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. In March 2010, the RO denied the claim for service connection for the cause of the Veteran's death.  The appellant did not appeal this decision or submit new and material evidence within the one-year appeal period.

2. Evidence received since the March 2010 rating decision does not relate to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The March 2010 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156(b), 20.1103 (2009). 

2. Evidence received since the March 2010 decision is not new and material and the claim of service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2013 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of the evidence required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant filed her initial claim for benefits in February 2005.  The RO denied her claim in April 2005, July 2006, December 2006, and most recently, in March 2010.  She did not file a notice of disagreement with the March 2010 rating decision and did not submit new and material evidence within one year of that decision.  The next correspondence submitted was received in February 2013; therefore, the March 2010 rating decision is final.

In March 2010, the RO continued to deny the appellant's claim because she had not provided evidence showing that the Veteran died as a result of a service-connected condition.  Generally, to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Since March 2010, the appellant has not submitted new evidence in support of her claim.  At most, she submitted a NA Form 13055 for reconstruction of the Veteran's medical records.  Unfortunately, this evidence is not sufficient to reopen the previously denied claim for death benefits because the information provided was already considered at the time of the December 2006 rating decision.  Therefore, the form does not constitute evidence that is new and material to the claim.  Accordingly, the Board finds that new and material evidence has not been submitted.  The request to reopen this claim is denied.


ORDER

The appeal is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


